Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This action is responsive to the Application filed on 10/1/2020.  
This application is a continuation of application Ser. No. 16601272 filed on 10/14/2019.
Claims 1-17 are pending in the case.  Claims 1, 9, and 17 are independent claims.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Objections

Claims 3, 5, 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 2, 8, 9, 10, 16, and 17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Amichai et al., U.S. Patent Application Publication No. 20120124495, filed on 11/23/20009 (hereinafter Amichai) in view of Dwarakanath et al., U.S. Patent Application Publication No. 20180189170, filed on 12/30/2016 (hereinafter Dwarakanath) in view of Ren, U.S. Patent Application Publication No. 20040100502, filed on 11/21/2002 (hereinafter Ren).


As for independent claim 1, Amichai discloses system and method comprising 

(Amichai paragraph [0018] discloses processor) 
in response to receiving a robotic process automation (RPA) script indicating a target element of a user interface (UI), 
(Amichai paragraph [0002], [0037] discloses receiving script with target element, script 130 previously recorded may be loaded onto a load server 560) 
automatically identify a runtime instance of the target element within a runtime UI exposed by the computer system; and 
(Amichai paragraph [0002], [0015] discloses identifying target element such as a button) 
automatically carry out an operation that reproduces a result of an interaction of a human operator with the runtime instance of the target element, the operation determined according to the RPA script; 
(Amichai paragraph [0001], [0015] discloses script reproducing result of interaction of a human operator, simulate a human user's interactions, with target object) 
an encoding of a target ID identifying the target element among other elements of the UI, 
(Amichai paragraph [0016], [0032] discloses identifying target object by target Id, unique attribute) 
wherein identifying the runtime instance of the target element comprises: searching the runtime UI for elements matching the target ID 
(Amichai paragraph [0032] discloses identifying target object by target ID, unique attribute). 

Amichai does not appear to explicitly disclose system and method comprising identifying the runtime instance of the target element according to the data characterizing the visual appearance of the target element.  However, Dwarakanath discloses system and method comprising 

(Dwarakanath paragraph [0002] discloses processor) 
RPA script comprising data characterizing a visual appearance of the target element; and 
(Dwarankanath paragraph [0003] discloses characterizing target element, first element by type of element; paragraph [0018] discloses image of target element, text box, and target text data, text box label) 
identifying the runtime instance of the target element according to the data characterizing the visual appearance of the target element. 
(Dwarakanath paragraph [0018] discloses identifying target, elements by visual appearance, identify the set of elements such as a textbox using computer vision, image processing, pattern recognition)
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Dwarakanath with Amichai for the benefit of having a different way to identify an element than by ID since ID may be subject to change. 

Amichai does not appear to explicitly disclose system and method comprising in response, when the runtime UI has no elements matching the target ID, identifying the runtime instance of the target element according to the data characterizing the visual appearance of the target element.  However, Ren discloses system and method comprising 
in response, when the runtime UI has no elements matching the target ID, identifying the runtime instance of the target element according to the data characterizing the visual appearance of the target element 
(Ren paragraph [0038], [0042] discloses when the runtime UI has no elements matching the target ID, search by name was not successful, at 540, identifying target element by another method). 


As for claim 2, limitations of parent claim 1 have been discussed above.  Dwarakanath discloses system and method wherein 
the data characterizing the visual appearance of the target element comprises: target image data encoding an image of the target element; and target text data encoding a text displayed by the target element 
(Dwarankanath paragraph [0018] discloses image of target element, text box, and target text data, text box label). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Dwarakanath with Amichai and Ren for the benefit of having a different way to identify an element than by ID since ID may be subject to change. 

As for claim 8, limitations of parent claim 1 have been discussed above.  Amichai discloses system and method wherein 
the target element comprises an item selected from a group consisting of a UI window, a menu, a button, a text area, and a form field 
(Amichai paragraph [0022] discloses target element can be a button, text box, or menu). 
Dwarakanath also discloses system and method wherein 
the target element comprises an item selected from a group consisting of a UI window, a menu, a button, a text area, and a form field 
(Dwarakanath paragraph [0047] discloses target element can be a button). 

As for claim 9, claim 9 reflects article of manufacture comprising computer executable instructions for implementing method in claim 1 and is rejected along the same rationale.

As for claim 10, limitations of parent claim 9 have been discussed above.  Claim 10 reflects article of manufacture comprising computer executable instructions for implementing method in claim 2 and is rejected along the same rationale.

As for claim 16, limitations of parent claim 9 have been discussed above.  Claim 16 reflects article of manufacture comprising computer executable instructions for implementing method in claim 8 and is rejected along the same rationale.

As for claim 17, claim 17 reflects article of manufacture comprising computer executable instructions for implementing method in claim 1 and is rejected along the same rationale.

Claims 4, 6, 12 and 14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Amichai in view of Dwarakanath in view of Ren in view of Chandra et al., U.S. Patent Application Publication No. 20150242306, filed on 11/5/2014 (hereinafter Chandra) in view of Amintafreshi, U.S. Patent Application Publication No. 20120243745, filed on 11/30/2010 (hereinafter Amintafreshi).

As for claim 4, limitations of parent claim 1 have been discussed above.  Chandra discloses system and method wherein 

(Chandra paragraph [0033], [0034] discloses identifying target element by co-displayed anchor element, anchor may be a contextual visual clue, such as a text label or an image that unambiguously identifies a user-interface element (i.e., the target element)). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Chandra with Amichai, Dwarankanath and Ren for the benefit of “creating agnostic test automation script commands associated with a specified action and a user interface (UI)”, (Chandra [0005]).  

Amichai does not appear to explicitly disclose system and method comprising identifying target element according to the data characterizing the visual appearance of the anchor element.  However, Amintafreshi discloses system and method comprising 
identifying target element according to the data characterizing the visual appearance of the anchor element 
(Amintafreshi paragraph [0073] discloses identifying target point according to visual characteristic of anchor point, take screen shot of GUI and retrieve image objects, find matching image object as an anchor). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Amintafresh with Amichai, Dwarankanath, Ren, and Chadra for the benefit of identifying target element relative to an anchor element since location of target element may change. 

As for claim 6, limitations of parent claim 4 have been discussed above.  Dwarankanath discloses system and method wherein 
identifying the runtime instance of the target element further comprises, when the runtime UI has no elements matching the target ID: selecting a candidate target element and a candidate anchor element from the runtime UI; and 
(Dwarankanath paragraph [0018] discloses candidate target element, text box, and candidate anchor element, label) 
determining whether the candidate target element is the runtime instance of the target element according to a relative on-screen position of the candidate target element with respect to the candidate anchor element 
(Dwarankanath paragraph [0018] discloses determining target element, text box, according to relative position, below target, label username). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Dwarankanath with Amichai, Ren, Chadra, and Amintafreshi for the benefit of identifying target element relative to an anchor element since location of target element may change. 

As for claim 12, limitations of parent claim 9 have been discussed above.  Claim 12 reflects article of manufacture comprising computer executable instructions for implementing method in claim 4 and is rejected along the same rationale.

As for claim 14, limitations of parent claim 9 have been discussed above.  Claim 14 reflects article of manufacture comprising computer executable instructions for implementing method in claim 6 and is rejected along the same rationale.


Claims 7 and 15 rejected under AIA  35 U.S.C. 103 as being unpatentable over Amichai in view of Dwarakanath in view of Ren in view of Gajera et al., U.S. Patent No. 10769427, filed on 4/19/2018 (hereinafter Gajera).

As for claim 7, limitations of parent claim 1 have been discussed above.  Gajera discloses system and method wherein 
the interaction comprises an item selected from a group consisting of performing a mouse click on the runtime instance of the target element, pressing a specific combination of keyboard keys, writing a sequence of characters into the runtime instance of the target element,
(Gajera Col 4 Lines 32-43 discloses user many enter data into entry field 203 or entry field 206)
 grabbing an on-screen image of the runtime instance of the target element, and 
(Gajera Col 4 Lines 1-13 discloses grabbing on-screen image, capturing an image displayed on computer screen 105) 
grabbing a text displayed by the runtime instance of the target element 
(Gajera Col 4 Lines 32-43 discloses grabbing text of target element, label 202 and label 205). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Gajera with Amichai, Dwarankanath and Ren for the benefit of interacting with user interface to simulate usage.

As for claim 15, limitations of parent claim 9 have been discussed above.  Claim 15 reflects article of manufacture comprising computer executable instructions for implementing method in claim 7 and is rejected along the same rationale.


Conclusion

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE J PARKER whose telephone number is (571)270-3647.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wiiliam Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JEANETTE J PARKER/Primary Examiner, Art Unit 2175